DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the claims filed 06/15/2022 has been entered. Claim(s) 1, 11, 19 and 21 is/are currently amended. Claim(s) 2, 5, 12 and 15 has/have been canceled. Claim(s) 1, 3-4, 6-11, 13-14 and 16-22 is/are pending.

Rejections Withdrawn
Rejections under 35 U.S.C. 112(a), 35 U.S.C. 112(b), and U.S.C. 101 not reproduced below have been withdrawn in view of Applicant's amendments to the claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 11 and 17 (and claims dependent thereon) is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 7, claim 17 and claims dependent thereon, the relationship between the sound generator of the independent claims and the notification part/giving a predetermined notification of claims 7 and 17 is unclear. A sound generator is disclosed as a notification part (e.g., ¶ [0024] of specification as filed). It is unclear if the claimed device/method is intended to comprise multiple notification parts providing the same notification (e.g., sound generator and a second notification part, such as a visual notification means) and/or providing the same notification in more than one way or if the notification part/giving a notification of the dependent claims refers to the sound generator and/or the instructions notified thereby. If the latter, it is unclear in what manner the claims further limit the device/method of the independent claims. 
Regarding claim 11 and claims dependent thereon, there is insufficient basis for the limitation "the biosensor" (line 2 in the claim). Additionally, the limitation "after adjusting, controlling, by the controller, the biosensor to perform measurement of the biological information when a determination is made to perform measurement of the biological information, and controlling the sound generator to notify an instruction indicating that a position of the biosensor is needed to be changed when a determination is made not to perform measurement of the biological information" is indefinite. It is unclear what steps occur "after adjusting," only the step of controlling the biosensor to perform measurement, or both steps of controlling the biosensor and controlling the sound generator. Also, it is unclear if the phrase "by the controller" is intended to apply to both steps or just the adjusting step. To the best of the examiner's understanding, the controlling the sound generator step is not performed after adjusting but rather performed by the controller when a determination is made not to perform measurement of the biological information, and will be further discussed with this understanding below. If this is consistent with Applicant's intended scope, the examiner believes this intention may be made clearer by rearranging the steps, e.g., with in the scope of: 
[…] determining, by a controller, whether or not to perform measurement of biological information based on the biometric output and a predetermined threshold;
when a determination is made to perform measurement of the biological information, adjusting, by the controller, an output intensity of the biometric output of the biosensor, and controlling, by the controller, the biosensor to perform measurement of the biological information after the adjusting; and 
when a determination is made not to perform measurement of the biological information, controlling, by the controller, the sound generator to notify an instruction indicating that a position of the biosensor is needed to be changed, 
wherein the threshold is according to variation in a height of a peak.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3-4, 6-11, 13-14, 16-20 and 22 is/are rejected under 35 U.S.C. 103 as obvious over US 2008/0171915 A1 (previously cited, Kawajiri) in view of US 6,808,473 B2 (previously cited, Hisano), US 2009/0326395 A1 (previously cited, Watson) and US 6,402,690 B1 (previously cited, Rhee). 
Regarding claims 1, 3-4, 6, 10 and 22, Kawajiri teaches/suggests a measurement device, comprising: 
a biosensor having a light emitting part configured to output measuring light to the region to be tested and a light-receiving part to receive measuring light from a region to be tested and configured to obtain a biometric output based on the measuring light (Fig. 7, sensing section 103 having a light emitting element 103-1 and a light receiving element 103-2; ¶ [0078] wherein light emitted from the light emitting element 103-1 is dispersed by and reflected on a tissue such as a blood vessel in the finger, received by the light receiving element 103-2); and
a controller (Fig. 7, a measurement environment judging and measurement processing section sections 107, 108 and/or computer configured to perform the function(s) of said sections, ¶ [0202]) configured to determine whether or not to perform measurement of biological information based on the biometric output and a predetermined threshold (Fig. 8, Steps S001 and S002; ¶ [0089] judging whether the measuring environment is favorable or unfavorable; ¶ [0083] where comparator 107-3 assesses measuring environment favorability based on whether or not the amplitude of the signal surpasses a predetermined criterion); control the biosensor to perform measurement of the biological information when the biometric output is within an allowable range determined by the threshold, i.e., when a determination is made to perform measurement of the biological information (Fig. 8, Step S005; ¶ [0091] when the measurement environment is judged to be OK/favorable, measurement processing section 108 drives the sensing section 103 to perform measurement); and to control a sound generator to notify an instruction indicating that a position of the biosensor is needed to be changed when a determination is made not to perform measurement of the biological information (Fig. 8, Step S003, ¶ [0090] when the measurement environment is judged to be unfavorable, the measurement environment judging section 107 drives the measurement environment notifying section 104 to notify the user that the measurement environment is unfavorable by causing the speaker 104-2 to make an alarm sound; ¶ [0094] where the notification indicates the sensor needs to be adjusted to obtain favorable measuring conditions).
Kawajiri does not teach an ear canal connection configured to be inserted into an ear canal, wherein the ear canal connection comprises the sound generator. 
Hisano teaches and/or suggests a measurement device, comprising: an ear canal connection configured to be inserted into an ear canal (Figs. 1, 6, etc., external auditory canal portion 210), the ear canal connection comprising a sound generator (Figs. 1, 6, etc., right and left phones 214-1A, 214-1B) and a biosensor including a light emitting part configured to output measuring light to the region to be tested and a light-receiving part to receive measuring light from a region to be tested and configured to obtain a biometric output based on the measuring light (Figs. 1, 6, etc., pulse wave sensor consisting of a light emitter 211 and photodetector 212); and a controller (fitness controller 100) configured to control the sound generator to notify an instruction indicating that a position of the biosensor is needed to be changed when a determination is made not to perform measurement of the biological information (e.g., col. 7, lines 17-52). Accordingly, Hisano teaches a sound generator in an ear canal connection is a suitable means/method for notifying a user adjustment of biosensor position is needed. Additionally, Hisano further discloses and/or suggests pulse wave signals acquired from the ear canal are more accurate than those acquired at the finger (col. 2, lines 6-9). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kawajiri with an ear canal connection configured to be inserted into an ear canal, the ear canal connection comprising the sound generator as taught and/or suggested by Hisano in order to facilitate providing an audio notification directly to the ear of a user, which may be beneficial in, e.g., noisy environments and/or as a simple substitution of one known speaker configuration (headphones) for providing audio notifications for another to yield no more than predictable results. See MPEP 2143(I)(B). Alternatively/Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kawajiri with an ear canal connection configured to be inserted into an ear canal, the ear canal connection comprising the sound generator and biosensor as taught and/or suggested by Hisano in order to more accurately obtain the biometric output (Hisano, col. 2, lines 4-9) in a manner that additionally facilitates providing audio notifications. 
Kawajiri as modified discloses the biometric output includes pulse wave data (¶ [0061]), and the threshold relates to height of peaks of the pulse wave data (¶¶ [0082]-[0083]), but does not teach the threshold is according to variation in the height of peaks of the pulse wave data defined by a standard deviation. However, as noted above, Kawajiri teaches/suggests only performing a measurement when the measurement environment is favorable, and further teaches and/or suggests movement/motion is a disturbance factor leading to an unfavorable measurement environment (e.g., ¶ [0170]). 
Watson teaches/suggests a system comprising a controller (microprocessor 48) configured for detecting noise, due to, e.g., motion/movement (¶ [0040]), in biometric output based on measuring light, i.e., pulse wave data (PPG signal), and a predetermined threshold, wherein the threshold is according to variation in the heights of peaks of the pulse wave data defined by a standard deviation and wherein noise is detected when variation in a height of a peak is greater than the threshold (e.g., ¶ [0067] where microprocessor 48 may identify noise by analyzing a number of neighboring upstrokes and determining whether a particular upstroke is too large in amplitude relative to its neighbors, and where the threshold value may be based on a running average or median amplitude value of a number of upstrokes plus one or more standard deviations or some other suitable amount). 
Since Kawajiri suggests periods of motion is an unfavorable measurement condition, as noted above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kawajiri with an alternate/additional threshold according to variation in the height of peaks of the pulse wave data defined by a standard deviation as taught/suggested by Watson, wherein the controller is configured for performing measurement of the biological information when the biometric output is smaller than the threshold (indicating no/little noise/motion is detected) and not performing measurement of the biological information when the biometric output is greater than the threshold (indicating significant noise/motion is detected) in order to further improve the accuracy and/or reliability of performed measurements (Kawajiri, ¶ [0170]).
Kawajiri as modified further teaches/suggests the biosensor comprises a light emitting part configured to output measuring light to the region to be tested, as discussed above, but does not expressly teach the controller is configured to adjust an output intensity of the biometric output of the biosensor when a determination is made to perform measurement of the biological information, and after adjusting, to control the biosensor to perform measurement of the biological information.
Rhee teaches and/or suggests a device comprising a light emitting part configured to output measuring light to the region to be tested and a light-receiving part to receive measuring light from a region to be tested (col. 1, lines 38-48, light source and a detector for monitoring a characteristic of arterial blood flow within the finger); and a controller configured to adjust an output intensity of the biometric output of the biosensor by adjusting an intensity of the measuring light output by the light emitting part and to perform measurement of the biological information after the adjusting (col. 1, lines 38-48; col. 5, lines 14-29; etc. control loop for regulating the intensity of light emitted by the light source; the LED level may be adjusted by a control loop to maintain the specified ratio or to optimize the signal level within specified constraints which may include power utilization). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kawajiri with, when a determination is made to measure the biological information (when measurements are being performed, when conditions indicate a favorable measuring environment, etc.), the controller being configured to adjust an output intensity of the biometric output of the biosensor by adjusting an intensity of the measuring light output by the light emitting part, and, after adjusting, control the biosensor to perform measurement of the biological information as taught/suggested by Rhee in order to compensate for temperature effects, maintain a desired SNR, optimize the signal level within specified constraints which may include power utilization, etc. (Rhee, col. 5, lines 14-29) while measurement of the biological information is being performed.
Regarding claims 11, 13-14, 16 and 19-20, Kawajiri teaches/suggests a measurement method, comprising: 
obtaining a biometric output by a biosensor having a light emitting part configured to output measuring light to the region to be tested and a light-receiving part to receive measuring light from a region to be tested and configured to obtain a biometric output based on the measuring light (Fig. 7, sensing section 103 having a light emitting element 103-1 and a light receiving element 103-2; ¶ [0078] wherein light emitted from the light emitting element 103-1 is dispersed by and reflected on a tissue such as a blood vessel in the finger, received by the light receiving element 103-2);
determining, by a controller (Fig. 7, a measurement environment judging and measurement processing section sections 107, 108 and/or computer configured to perform the function(s) of said sections, ¶ [0202]), whether or not to perform measurement of biological information based on the biometric output and a predetermined threshold (Fig. 8, Steps S001 and S002; ¶ [0089] judging whether the measuring environment is favorable or unfavorable; ¶ [0083] where comparator 107-3 assesses measuring environment favorability based on whether or not the amplitude of the signal surpasses a predetermined criterion);
controlling, by the controller, the biosensor to perform measurement of the biological information when a determination is made to perform measurement of the biological information (Fig. 8, Step S005; ¶ [0091] when the measurement environment is judged to be OK/favorable, measurement processing section 108 drives the sensing section 103 to perform measurement); and
controlling a sound generator to notify an instruction indicating that a position of the biosensor is needed to be changed when a determination is made not to perform measurement of the biological information (Fig. 8, Step S003, ¶ [0090] when the measurement environment is judged to be unfavorable, the measurement environment judging section 107 drives the measurement environment notifying section 104 to notify the user that the measurement environment is unfavorable by causing the speaker 104-2 to make an alarm sound; ¶ [0094] where the notification indicates the sensor needs to be adjusted to obtain favorable measuring conditions). 
Kawajiri does not teach the method comprises disposing the biosensor, by an ear canal connection configured to be inserted in an ear canal, into the ear canal, wherein the ear canal connection comprising the sound generator, or adjusting a position of the biosensor with respect to a region to be tested.
Hisano teaches and/or suggests a comparable measurement method comprising disposing a biosensor, by an ear canal connection configured to be inserted in an ear canal (Figs. 1, 6, etc., external auditory canal portion 210), into the ear canal (col. 4, lines 57-58, col. 7, lines 16-52, etc., emitter and photodetector is placed in external auditory canal), wherein the ear canal connection comprises a sound generator (Figs. 1, 6, etc., right and left phones 214-1A, 214-1B); controlling the sound generator to notify an instruction indicating that a position of the biosensor is needed to be changed when a determination is made not to perform measurement of the biological information (e.g., col. 7, lines 17-52); and after disposing/in response to the instruction, adjusting the position of the biosensor with respect to a region to be tested (col. 7, lines 16-52, wherein the user turns the adjustment knob 220 on the external auditory canal portion 210 to orient the external auditory canal portion so that amplitude of the pulse wave is maximized). Hisano further discloses and/or suggests pulse wave signals acquired from the ear canal are more accurate than those acquired at the finger (col. 2, lines 6-9). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kawajiri with disposing the biosensor, by an ear canal connection configured to be inserted in an ear canal, into the ear canal, wherein the ear canal connection comprising the sound generator, and adjusting a position of the biosensor with respect to a region to be tested (e.g., in response to a notification produced by the sound generator) as taught and/or suggested by Hisano in order to more accurately obtain the biometric output (Hisano, col. 2, lines 4-9) in a manner that additionally facilitates providing audio notifications. 
Kawajiri as modified discloses the biometric output includes pulse wave data (¶ [0061]), and the threshold relates to height of peaks of the pulse wave data (¶¶ [0082]-[0083]), but does not teach the threshold is according to variation in the height of peaks of the pulse wave data defined by a standard deviation. However, as noted above, Kawajiri teaches/suggests only performing a measurement when the measurement environment is favorable, and further teaches and/or suggests movement/motion is a disturbance factor leading to an unfavorable measurement environment (e.g., ¶ [0170]). 
Watson teaches/suggests a system comprising a controller (microprocessor 48) configured for detecting noise, due to, e.g., motion/movement (¶ [0040]), in biometric output based on measuring light, i.e., pulse wave data (PPG signal), and a predetermined threshold, wherein the threshold is according to variation in the heights of peaks of the pulse wave data defined by a standard deviation and wherein noise is detected when variation in a height of a peak is greater than the threshold (e.g., ¶ [0067] where microprocessor 48 may identify noise by analyzing a number of neighboring upstrokes and determining whether a particular upstroke is too large in amplitude relative to its neighbors, and where the threshold value may be based on a running average or median amplitude value of a number of upstrokes plus one or more standard deviations or some other suitable amount). 
Since Kawajiri suggests periods of motion is an unfavorable measurement condition, as noted above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kawajiri with an alternate/additional threshold according to variation in the height of peaks of the pulse wave data defined by a standard deviation as taught/suggested by Watson, wherein the controller determines to perform the measurement of the biological information when the biometric output is smaller than the threshold (indicating no/little noise/motion is detected) and determines not to perform the measurement of the biological information when the biometric output is greater than the threshold (indicating significant noise/motion is detected) in order to further improve the accuracy and/or reliability of performed measurements (Kawajiri, ¶ [0170]). 
Kawajiri as modified further teaches/suggests the biosensor comprises a light emitting part configured to output measuring light to the region to be tested, as discussed above, but does not expressly teach adjusting, by the controller, an output intensity of the biometric output of the biosensor when a determination is made to perform measurement of the biological information; and after adjusting, controlling, by the controller, the biosensor to perform measurement of the biological information when a determination is made to perform measurement of the biological information.
Rhee teaches and/or suggests a device comprising a light emitting part configured to output measuring light to the region to be tested and a light-receiving part to receive measuring light from a region to be tested (col. 1, lines 38-48, light source and a detector for monitoring a characteristic of arterial blood flow within the finger); and a controller configured to adjust an output intensity of the biometric output of the biosensor by adjusting an intensity of the measuring light output by the light emitting part and to perform measurement of the biological information after the adjusting (col. 1, lines 38-48; col. 5, lines 14-29; etc. control loop for regulating the intensity of light emitted by the light source; the LED level may be adjusted by a control loop to maintain the specified ratio or to optimize the signal level within specified constraints which may include power utilization). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kawajiri with, when a determination is made to measure the biological information (when measurements are being performed, when conditions indicate a favorable measuring environment, etc.), adjusting, by the controller, an output intensity of the biometric output of the biosensor by adjusting an intensity of the measuring light output by the light emitting part, and, after adjusting, controlling the biosensor to perform measurement of the biological information as taught/suggested by Rhee in order to compensate for temperature effects, maintain a desired SNR, optimize the signal level within specified constraints which may include power utilization, etc. (Rhee, col. 5, lines 14-29) while measurement of the biological information is being performed.
Regarding claims 7, 8, 17 and 18, Kawajiri as modified teaches/suggests the controller is further configured for determining to give a predetermined notification when no measurement of the biological information is performed via a notification part/the sound generator, wherein the notification is given to notify that a position adjustment of the biosensor is needed, as discussed above. Alternatively/Additionally, Kawajiri as modified teaches and/or suggests an additional notification part that may be used in combination with the sound generator (Fig. 7, display section 104 functioning as a measurement environment notifying section for notifying a user of biological signal sensing conditions or sensing environment of the sensing section 103; Fig. 8, Step S003), wherein the notification is given to notify that a position adjustment of the biosensor is needed (¶ [0090] wherein a red LED lamp blinks while the unfavorable measurement environment is maintained; ¶ [0094] where the notification indicates the sensor needs to be adjusted to obtain favorable measuring conditions).
Regarding claim 9, Kawajiri as modified teaches/suggests the device further comprises a position adjustment part configured to adjust a position of the biosensor with respect to the region to be tested, wherein the position of the biosensor with respect to the region to be tested can be adjusted by the position adjustment part (measurement environment adjusting section 102; Kawajiri, ¶ [0074]; Hisano, adjustment knob 220; etc.). 

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as obvious over Kawajiri) in view of Hisano, US 2014/0213863 A1 (previously cited, Loseu) and Rhee.
Regarding claim 21, Kawajiri teaches/suggests a measurement device, comprising: 
a biosensor having a light emitting part configured to output measuring light to the region to be tested and a light-receiving part to receive measuring light from a region to be tested and configured to obtain a biometric output based on the measuring light (Fig. 7, sensing section 103 having a light emitting element 103-1 and a light receiving element 103-2; ¶ [0078] wherein light emitted from the light emitting element 103-1 is dispersed by and reflected on a tissue such as a blood vessel in the finger, received by the light receiving element 103-2); and
a controller (Fig. 7, a measurement environment judging and measurement processing section sections 107, 108 and/or computer configured to perform the function(s) of said sections, ¶ [0202]) configured to determine whether or not to perform measurement of biological information based on the biometric output and a predetermined threshold (Fig. 8, Steps S001 and S002; ¶ [0089] judging whether the measuring environment is favorable or unfavorable; ¶ [0083] where comparator 107-3 assesses measuring environment favorability based on whether or not the amplitude of the signal surpasses a predetermined criterion); control the biosensor to perform measurement of the biological information when the biometric output is within an allowable range determined by the threshold, i.e., when a determination is made to perform measurement of the biological information (Fig. 8, Step S005; ¶ [0091] when the measurement environment is judged to be OK/favorable, measurement processing section 108 drives the sensing section 103 to perform measurement); and to control a sound generator to notify an instruction indicating that a position of the biosensor is needed to be changed when a determination is made not to perform measurement of the biological information (Fig. 8, Step S003, ¶ [0090] when the measurement environment is judged to be unfavorable, the measurement environment judging section 107 drives the measurement environment notifying section 104 to notify the user that the measurement environment is unfavorable by causing the speaker 104-2 to make an alarm sound; ¶ [0094] where the notification indicates the sensor needs to be adjusted to obtain favorable measuring conditions).
Kawajiri does not teach an ear canal connection configured to be inserted into an ear canal, wherein the ear canal connection comprises the sound generator. 
Hisano teaches and/or suggests a measurement device, comprising: an ear canal connection configured to be inserted into an ear canal (Figs. 1, 6, etc., external auditory canal portion 210), the ear canal connection comprising a sound generator (Figs. 1, 6, etc., right and left phones 214-1A, 214-1B) and a biosensor including a light emitting part configured to output measuring light to the region to be tested and a light-receiving part to receive measuring light from a region to be tested and configured to obtain a biometric output based on the measuring light (Figs. 1, 6, etc., pulse wave sensor consisting of a light emitter 211 and photodetector 212); and a controller (fitness controller 100) configured to control the sound generator to notify an instruction indicating that a position of the biosensor is needed to be changed when a determination is made not to perform measurement of the biological information (e.g., col. 7, lines 17-52). Accordingly, Hisano teaches a sound generator in an ear canal connection is a suitable means/method for notifying a user adjustment of biosensor position is needed. Additionally, Hisano further discloses and/or suggests pulse wave signals acquired from the ear canal are more accurate than those acquired at the finger (col. 2, lines 6-9). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kawajiri with an ear canal connection configured to be inserted into an ear canal, the ear canal connection comprising the sound generator as taught and/or suggested by Hisano in order to facilitate providing an audio notification directly to the ear of a user, which may be beneficial in, e.g., noisy environments and/or as a simple substitution of one known speaker configuration (headphones) for providing audio notifications for another to yield no more than predictable results. See MPEP 2143(I)(B). Alternatively/Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kawajiri with an ear canal connection configured to be inserted into an ear canal, the ear canal connection comprising the sound generator and biosensor as taught and/or suggested by Hisano in order to more accurately obtain the biometric output (Hisano, col. 2, lines 4-9) in a manner that additionally facilitates providing audio notifications. 
Kawajiri as modified discloses the biometric output includes pulse wave data (¶ [0061]), and the threshold relates to height of peaks of the pulse wave data (¶¶ [0082]-[0083]), but does not teach the threshold relates to a number of peaks of the pulse wave data in a predetermined period of time. However, as noted above, Kawajiri teaches/suggests only performing a measurement when the measurement environment is favorable, and further teaches/suggests movement/motion is a disturbance factor leading to an unfavorable measurement environment (e.g., ¶ [0170]). 
Loseu teaches/suggests a device/method comprising a controller (data quality analysis 304) configured for determining whether or not to perform measurement of biological information (e.g., heart rate) based on the biometric output and a predetermined threshold, wherein the threshold is a first threshold according to a range of the number of peaks of the biometric output in a predetermined time (¶ [0064] number of zero crossings between the start and end of the detected pulse; Fig. 20, where said zero crossings correspond to local extrema or peaks), said determination comprising determining to perform measurement of the biological information when the biometric output is within a range of the first threshold and determining not to perform measurement of the biological information at least one of when the biometric output is out of the range of the first threshold (¶ [0064] wherein if the number of zero crossings found is three or four, the pulse is used to estimate 1904 the heart rate, and if the number of zero crossings is outside of the 3-4 range (i.e., two or greater than 4, the detected pulse is not used to estimate the heart rate). Loseu suggests movement or motion may affect the number of zero-crossings/peaks in a pulse period (¶ [0063]). 
Since Kawajiri suggests periods of motion is an unfavorable measurement condition, as noted above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kawajiri with an alternate/additional threshold relating to a number of peaks of the pulse wave data in a predetermined period of time as taught/suggested by Loseu in order to further improve the accuracy/reliability of performed measurements (Kawajiri, ¶ [0170]) by not performing measurements in periods of significant noise and/or motion. 
Kawajiri as modified further teaches/suggests the biosensor comprises a light emitting part configured to output measuring light to the region to be tested, as discussed above, but does not expressly teach the controller is configured to adjust an output intensity of the biometric output of the biosensor when a determination is made to perform measurement of the biological information, and after adjusting, to control the biosensor to perform measurement of the biological information.
Rhee teaches and/or suggests a device comprising a light emitting part configured to output measuring light to the region to be tested and a light-receiving part to receive measuring light from a region to be tested (col. 1, lines 38-48, light source and a detector for monitoring a characteristic of arterial blood flow within the finger); and a controller configured to adjust an output intensity of the biometric output of the biosensor by adjusting an intensity of the measuring light output by the light emitting part and to perform measurement of the biological information after the adjusting (col. 1, lines 38-48; col. 5, lines 14-29; etc. control loop for regulating the intensity of light emitted by the light source; the LED level may be adjusted by a control loop to maintain the specified ratio or to optimize the signal level within specified constraints which may include power utilization). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kawajiri with, when a determination is made to measure the biological information (when measurements are being performed, when conditions indicate a favorable measuring environment, etc.), the controller being configured to adjust an output intensity of the biometric output of the biosensor by adjusting an intensity of the measuring light output by the light emitting part, and, after adjusting, control the biosensor to perform measurement of the biological information as taught/suggested by Rhee in order to compensate for temperature effects, maintain a desired SNR, optimize the signal level within specified constraints which may include power utilization, etc. (Rhee, col. 5, lines 14-29) while measurement of the biological information is being performed.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant submits, "[The] cited references fail to disclose or suggest a measurement device which has 'a sound generator' at the ear canal connection like an earphone. This feature allows the measurement device to prompt a user to adjust its position, such as rotating the device in user's ear canal, by notifying 'an instruction indicating that a position of the biosensor is needed to be changed when a determination is made not to perform measurement of the biological information'" (Remarks, pg. 8). 
The examiner respectfully disagrees. As discussed in the rejection of record above, the primary reference to Kawajiri discloses a sound generator for notifying an instruction indicating that a position of the biosensor is needed to be changed when a determination is made not to perform measurement of the biological information. Kawajiri merely does not disclose the sound generator is part of an ear canal connection. Hisano teaches/suggests an ear canal connection, such as earphone/headphone, comprising a sound generator that notifies or provides an instruction to a user indicating that a position of the biosensor is needed to be changed. At the very least Hisano teaches/suggests an ear canal connection comprising a sound generator is a suitable means for providing an audio notification to a user. The examiner notes at least the device claims do not require the biosensor is also provided on the ear canal connection. However, Hisano additionally suggests the ear canal as a more accurate/reliable location for obtaining pulse wave data than the finger, such that Hisano further teaches/suggests modifying the device/method of Kawajiri to comprise an ear canal connection with the biosensor and sound generator would have been obvious in order to more accurately obtain the biometric output/pulse wave (Hisano, col. 2, lines 4-9) in a manner that additionally facilitates providing audio notifications, i.e., with an integrated device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791